Citation Nr: 1100849	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  08-19 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
depression, to include as secondary to a condition of the teeth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1975 to November 
1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in North Little Rock, 
Arkansas, denying the claim currently on appeal.  This claim was 
previously remanded by the Board in September 2009.  

The Veteran was afforded a videoconference hearing before the 
undersigned Veteran's Law Judge in November 2008.  A written 
transcript of this hearing has been prepared and incorporated 
into the evidence of record.  


FINDINGS OF FACT

1.  The February 1997 Board decision denying the Veteran's claim 
of entitlement to service connection for a psychiatric disorder 
was not appealed and is, therefore, final.  

2.  Evidence received since the February 1997 Board decision does 
not address an unestablished fact necessary to substantiate the 
Veteran's claim, nor does it raise a reasonable possibility of 
substantiating his claim.  


CONCLUSIONS OF LAW

1.  The February 1997 Board decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder remains closed.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required to 
look at the bases for the denial in the prior decision and to 
provide the Veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in 
October 2009 included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the claim was previously denied.  
Even though this notice was not provided to the Veteran until 
after the initial adjudication of his claim, the claim was 
subsequently readjudicated, no prejudice has been alleged, and 
none is apparent from the record.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

And as for the duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim, the VCAA left intact 
the requirement that a Veteran present new and material evidence 
to reopen a final decision under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled and 
proceed to evaluate the merits of the claim.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 1334 
(Fed. Cir. 2003).  In any event, the Veteran and his 
representative have not identified any additional evidence 
necessary for VA to obtain.  Accordingly, the Board finds that no 
further development is necessary.

Additionally, the Board finds there has been substantial 
compliance with its September 2009 remand directives.  The Board 
notes that the Court has recently held that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand).  The 
record indicates that the Appeals Management Center (AMC) 
provided the Veteran with proper notice and later issued a 
Supplemental Statement of the Case (SSOC).  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the mandates of its remand.  See Stegall, supra, (finding 
that a remand by the Board confers on the appellant the right to 
compliance with its remand orders).  

Relevant Laws and Regulations

In June 2010, the RO declined the Veteran's request to reopen his 
claim of entitlement to service connection for a psychiatric 
disorder.  Irrespective of the RO's actions, the Board must 
decide whether the Veteran has submitted new and material 
evidence.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Facts and Analysis

The Veteran's claim of entitlement to service connection for a 
psychiatric disorder was previously denied by the Board in 
February 1997 because there was no competent evidence linking the 
Veteran's current psychiatric disorder to military service or to 
any incident of service.  Therefore, for the evidence to be 
material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that new and material 
evidence has not been submitted in this case.  Evidence received 
since the February 1997 decision continues to demonstrate that 
the Veteran is being treated for various psychiatric disorders.  
Numerous VA outpatient treatment records note diagnoses of 
bipolar disorder, depression, and schizoaffective disorder.  
However, this evidence is not new in that it was already well-
established that the Veteran suffered from a psychiatric disorder 
at the time of the February 1997 denial.  This evidence is also 
immaterial in that none of it suggests that the Veteran's mental 
disorders are somehow related to military service.  

The record also contains a January 1996 VA outpatient treatment 
record that was not in the claims file at the time of the 
previous denial.  According to this record, the Veteran suffered 
from somatoform disorder.  The Veteran indicated that he had 
suffered from auditory hallucinations all of his life and that 
they had worsened in the previous five years.  The Veteran also 
indicated that he was in excellent mental health until five years 
earlier when he suffered a head injury.  This evidence is not 
material to the Veteran's claim in that it fails to relate the 
Veteran's psychiatric disorders to military service.  In fact, 
the Veteran's statements made during this treatment suggest that 
his psychiatric symptoms are not related to active duty, but 
rather, due at least in part to a head injury that occurred more 
than a decade after his separation from service.  

Finally, the Veteran has provided a great deal of testimony 
regarding his psychiatric claim since the February 1997 denial.  
In his July 2007 claim, the Veteran indicated that he suffered 
from depression as a result of his lost teeth.  However, the 
Veteran is not service-connected for loss of teeth, so this 
assertion does not support entitlement to service connection.  
The Veteran also testified at a hearing in November 2008.  The 
Veteran stated that he had been told that his depression was 
related to events that occurred in military service, such as 
finding a fellow service member dead in his room.  However, the 
Veteran made similar assertions prior to the February 1997 final 
decision, and the record does not contain any medical evidence 
actually relating the Veteran's mental disorders to this event.  
The Veteran also indicated that he had been told his depression 
was in part due to an injury where he was struck in the back of 
the head with a bat.  However, there is no evidence of record to 
relate the Veteran's mental disorders to any in-service head 
injury.  Therefore, the Veteran's testimony is not new and 
material evidence.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a psychiatric disorder remains closed.


ORDER

New and material evidence having not been received, the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include depression, remains closed.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


